duNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 5/17/21 has been entered.  Claims 5, 7, 8, 9, 11, 17, 19, 20, 21, 23, and 26 are cancelled.  Claims 1-4, 6, 10, 12-16, 18, 22, 24, 25, and 27 are presented for examination.

Information Disclosure Statement
Some of the information disclosure statements (IDS) submitted on 5/13/21 have been considered by the examiner.  The NPL documents dated 11/10/20, 5/13/21 have not been translated and were not reviewed.

Note to Applicant
The Examiner notes that given the language recited in claim 1, both of the “if there are multiple pieces of goods shelf information with the same total inventory” steps, in the event that the statements are not true, only the previous steps of “receiving, acquiring, obtaining, instructing” need to be performed.  Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends after instructing the automated guided vehicle to transport the target goods shelf.  

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an order incorporating module; 
a goods shelf information acquirement module and 
a goods shelf information selection module
an instructing module
 in claims 13-16, 18, 22-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 has been withdrawn due to the amendments. The claims now recite additional elements integrating judicial exception into a practical application and are patent eligible.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13-16, 18, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. ( CN105427065A), in view of LI et al. (CN106203928A), in view of ZHENG et al. (CN106185152A), in further view of Kondou et al. (WO2017149705A1) .
Re-claim 1, CHEN et al. teach an ex-warehousing method, comprising: 
-receiving an order for to-be-ex-warehoused goods during an ex-warehousing process (see e.g. paragraph 0013-Receive at least one outbound order);
wherein, in the ex-warehousing process, goods shelf information, storage locations and inventories that meet the conditions in the order information are automatically screened out, (see e.g. paragraphs 0034, 0042, 0044 -[0034] In the embodiment of the present application, a warehouse-out control system can be deployed for a specific warehouse to realize automatic control of the goods-out-warehouse process to achieve the purpose of improving warehouse-out efficiency. In order to achieve this goal, the attribute information about the warehouse can be stored in the outbound control system in advance, which can specifically include the location distribution information in the warehouse and the corresponding relationship between each location and the commodity object identifier.
0042- Regarding the outbound order, it can be passed from the front-end trading platform or logistics management platform. For example, a certain trading platform generates multiple transaction orders for the purchase operation of the buyer user in one day. When an outbound order is required , Can generate the corresponding logistics order to the logistics management platform. After the logistics management platform determines the shipping warehouse, it can generate the outbound order and send it to the specific warehouse. Accordingly, the warehouse party can receive the outbound order. Perform specific outbound operations.
[0044]- After each outbound order is received, the product objects associated with each order can be determined separately. --Furthermore, since the corresponding relationship between the location and the product object identifier is saved in advance, the associated product object of each order can be determined In which location the commodity object is located.)
-incorporating the order for to-be-ex-warehoused goods with an order for goods currently being ex-warehoused to obtain an incorporated order ; (see e.g. paragraph 0045 - Group the outbound orders according to the distribution information of the location where the commodity objects associated with each order are located; wherein, the number of outbound orders in each group is based on the number of outbound orders in each of the transport carriers in each warehouse. The number of orders that can be carried is determined, and the same outbound order only appears in the same group); 
-obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy (see e.g. paragraphs 0012 , 0047-0051- Pre-store the corresponding relationship between each location in the warehouse and the commodity object identifier, location distribution information, and the number of orders that can be carried by each transport carrier in the warehouse: -- There can be multiple specific grouping methods. For example, in the embodiment of the application, the following specific methods can be used: first, determine the first target location as the starting location, and then prioritize all commodity objects in the first location. The first-type outbound orders of a target location are divided into a group. If the number of the first-type transaction orders is insufficient, it is determined that some commodity objects are located in the second-type outbound orders of the first target location, and the At least one second target location where other commodity objects associated with the second type of outbound order are located, and determine the distance between the second target location and the first target location, and distance the second target location from the first target location The more recent outbound orders of the second type are classified into this group.).
wherein, the method further comprises: 
wherein, the method further comprises: if there are multiple pieces of goods shelf information with the same total inventory in different directions in the sorting by directions, calculating distances between each of goods shelves corresponding to the multiple pieces of goods shelf information with the same total inventory in different directions and an operation platform, sorting the multiple pieces of goods shelf information by the distances in an order of near to far, and selecting sequentially the pieces of goods shelf information sorted by the distances as the target goods shelf information. (see e.g. paragraphs 0034, 0040, 0046-0052)
CHEN et al. do not teach the following limitation as claimed.
However, LI et al. teach -acquiring, based on properties of warehoused goods in the incorporated order, goods shelf information matching with the properties of the warehoused goods respectively; and (see e.g. paragraph 0031-The system automatically collects the information of the RFID electronic tags of each outsourcing big box, and through the outsourcing big box finished product specifications, model, Processes, etc. are checked whether they are of the same type of goods. 
LI  et al. also teach - an automated guided vehicle is notified to transport warehoused goods from the warehouse to an operation platform and the automated guided vehicle transports the warehoused goods to an interchange point for picking (see e.g. paragraphs 0031, 0032 -The warehousing handling forklift 10 transports the shelves through the RFID scanning area in front of the warehouse. The system automatically collects the information of the RFID electronic tags of each outsourcing big box, and through the outsourcing big box finished product specifications, model, Processes, etc. are checked whether they are of the same type of goods. -- When the correct scanning is completed, the green light of the warehousing scan and proofreading indicator 13 will be on, indicating that it is passable. At this time, the system will display the information of the automatically assigned location on the tablet computer of the warehousing human-computer interaction 12, and instruct the operator to transport to the Storage location.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al. and include the steps cited above, as taught by LI et al. in order to accurately locate the location of goods: reduce labor costs and improve production efficiency (see e.g. paragraph 0051).
CHEN et al., in view of LI et al., do not teach the following limitations as claimed.
However, ZHENG et al. teach --an automated guided vehicle is notified to transport warehoused goods from the warehouse to an operation platform and the automated guided vehicle transports the warehoused goods to an interchange point for picking;  -instructing the automated guided vehicle to transport the target goods shelf corresponding to the target shelf information to an operation platform where the goods are unloaded from the target goods shelf to complete the ex-warehousing,  (see e.g. abstract - according to a multi-goods order task, a control system determines a target carrying shelf, an intelligent robot is instructed to carry the target carrying shelf to a reserved picking list station, and goods associated with the multi-goods order task are put on the target carrying shelf; according to the multi-goods order task, a chooser chooses the goods associated with the multi-goods order task from the target carrying shelf, and therefore goods choosing of the multi-goods order task can be achieved;)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al., in view of LI et al., and include the steps cited above, as taught by ZHENG et al., in order to achieve system efficiency (see e.g. abstract).

CHEN et al., in view of LI et al., in view of ZHENG et al., do not teach the following limitations as claimed.
However, Kondou et al. teach wherein, the method further comprises: 
if there are multiple pieces of goods shelf information each of which has the same total inventory, sorting the multiple pieces of goods shelf information by inventory of the goods shelf information in each of directions in order of large to small, and selecting sequentially the pieces of goods shelf information sorted by the inventory in the directions as the target goods shelf information, wherein, for multiple pieces of goods shelf information each of which has the same total inventory, selecting goods shelf information with a direction directed to a large total inventory in order to implement a principle of less rotation of the goods shelf, and wherein the warehoused goods is ex-warehoused from any one or more of directions of the target goods shelf; (see e.g. pages 9, 13, -
For example, the shelving execution condition includes designation of the number and time of the shelving work in order to perform the shelving work in as short a time as possible. The number of times is converted into time based on a preset time per time or accumulated past results. Then, the order management apparatus 402 gives priority to an article having a large number of articles to be delivered or a large number of storage sections of the transport shelf DS from all the candidate articles to be shelved so as to satisfy the designated number of times or time of the shelving work. Refine to.
For example, the order management apparatus 402 preferentially narrows down from all the distribution target article candidates to articles having a large number of goods to be delivered or a number of sorting shelf sections of the sorting shelf SSi so as not to exceed the specified number of storage sections. Thereby, wasteful distributed work can be suppressed by defining the number of storage sections to be distributed.
In this way, by considering the number of types of articles delivered to the delivery destination in the delivery operation, it is possible to specify the ratio of the number of sorting shelf sections assigned to the delivery destination with respect to the selected shelf sorting determination target. it can. Therefore, it is possible to increase the accuracy of the value of y. 
Also, by considering the quantity for each type of article, it is possible to specify the proportion of the number of sorting shelf sections assigned to the delivery destination with respect to the selected shelving determination target according to the quantity. That is, the larger the quantity, the larger the number of sorting shelf sections, and the smaller the quantity, the smaller the number of sorting shelf sections. Therefore, it is possible to increase the accuracy of the value of y as compared with the case where the number of types of articles is taken into consideration. 
In addition, by considering the volume for each type of article, it is possible to specify the proportion of the number of sorting shelf sections assigned to the delivery destination with respect to the selected shelving determination target according to the volume. That is, even if the quantity is small, the larger the volume, the larger the number of sorting shelf sections. Therefore, it is possible to increase the accuracy of the value of y as compared with the case where the quantity of articles is taken into consideration. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al., in view of LI et al., in view of ZHENG et al., and include the steps cited above, as taught by Kondou et al., in order to satisfy the designated number of times or time of the shelving work. Thereby, wasteful distributed work can be suppressed by defining the number of storage sections to be distributed (see e.g. pages 9, 13).

Re-claims 2, 3, 4, CHEN et al. do not teach the limitations as claimed.
However, LI et al. teach the ex-warehousing method of claim 1, wherein, obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy comprises: determining whether there is a goods shelf being ex-warehoused, and if yes, determining the goods shelf information corresponding to the goods shelf being ex-warehoused as the target goods shelf information (see e.g. paragraph 0031 -The third step is to scan and enter the warehouse. The warehousing handling forklift 10 transports the shelves through the RFID scanning area in front of the warehouse. The system automatically collects the information of the RFID electronic tags of each outsourcing big box, and through the outsourcing big box finished product specifications, model, Processes, etc. are checked whether they are of the same type of goods. ) --wherein, obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy comprises: determining whether there is a goods shelf being ex-warehoused, if no, and if the acquired goods shelf information comprises batch numbers, sorting the acquired pieces of goods shelf information comprising batch numbers by the batch numbers in an order of first-in-first-out, and   selecting sequentially the pieces of goods shelf information sorted by the batch numbers as the target goods shelf information.  (see e.g. paragraphs 0038-0040, 0052). --- wherein, the method further comprises: if the acquired goods shelf information does not comprises a batch number, sorting the acquired pieces of goods shelf information that do not comprises a batch number by warehousing dates in an order of first-in-first-out, and selecting sequentially the pieces of goods shelf information sorted by the warehousing dates as the target goods shelf information, wherein, the method further comprises: if there are multiple pieces of goods shelf information for a warehousing date, sorting the multiple pieces of the goods shelf information with the earlier warehousing date by total inventory of the goods shelf information in order of large to small, and selecting sequentially the pieces of goods shelf information sorted by the total inventory as the target goods shelf information. (see e.g. paragraphs 0024, 0048)
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al. and include the steps cited above, as taught by LI et al. in order to reduce the unknown backlog of products in the warehouse, and at the same time eliminate the property loss caused by human delivery errors, and improve the corporate management level. (see e.g. paragraph 0052).

Re-claim 6, CHEN et al. teach the ex-warehousing method of claim 3, wherein, the method further comprises: if there are multiple pieces of goods shelf information for a batch number, sorting the multiple pieces of the goods shelf information with the batch number by total inventory of the goods shelf information in an order of large to small, and selecting sequentially the pieces of goods shelf information sorted by the total inventory as the target goods shelf information (see e.g. paragraphs 0062, 0074).  

Re-claim 10, CHEN et al. teach the ex-warehousing method of claim 9, wherein, the method further comprises: in an order of small to large for the total inventory at each of storage locations in the target goods shelf information, instructing to preferably select warehoused goods in a storage location with a small total inventory at a storage location to be ex-warehoused (see e.g. paragraph 0074)
, wherein, the method further comprises: if there are multiple storage locations with the same total inventory, arranging, in an order of high to low for positions of storage locations, instructing to preferably select warehoused goods at a storage location with a high position to be ex-warehoused (see e.g. paragraph 0026- Through the embodiments of the present application, the corresponding relationship between each location in the warehouse and the commodity object identifier, location distribution information, and the number of orders that can be carried by each transport carrier in the warehouse can be saved in advance, so that after receiving batched outbound When placing an order, you can determine the location where the commodity objects associated with each order are located, group the outbound orders according to the distribution information of the location where the commodity objects associated with each order are located, and determine the locations included in each group , Within each group, sort the outbound orders contained in the group and the location where each outbound order is located, and finally output the grouping results of the outbound orders and the order and location sorting results in each group. 
In this way, when outbound, you can group orders according to the plan, and remove the merchandise objects associated with each order from the location in the order given in the plan.   --Since order grouping and sorting have taken into account the location distribution of the order, and the same outbound order only appears in the same grouping, it is possible to avoid back and forth in the location during the pick-up process Shuttle between to improve the efficiency of the warehouse.

Claim 13 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 14 recites similar limitations as claim 2 and is therefore rejected under the same art and rationale.
Claim 15 recites similar limitations as claim 3 and is therefore rejected under the same art and rationale.
Claim 16 recites similar limitations as claim 4 and is therefore rejected under the same art and rationale.
Claim 18 recites similar limitations as claim 6 and is therefore rejected under the same art and rationale.
Claim 22 recites similar limitations as claim 10 and is therefore rejected under the same art and rationale.
Claim 25 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 27 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. ( CN105427065A), in view of LI et al. (CN106203928A), in further view of ZHENG et al. (CN106185152A),  in view of Kondou et al. (WO2017149705A1), in view of Official Notice (as evidenced by DONGDONG (CN 201110104277 A)
Re-claim 12, CHEN et al., in view of LI et al., in further view of ZHENG et al., in view of Kondou et al., do not teach the ex-warehousing method  wherein, acquiring, based on properties of warehoused goods in the incorporated order, goods shelf information matching with the properties of the warehoused goods respectively comprises: classifying, based on whether a special inventory is comprised in the properties of the warehoused goods, all warehoused goods in the incorporated order into a special inventory list and a non-special inventory list classifying the special inventory list and the non-special inventory list secondarily, based on whether a batch number is comprised in the properties of the warehoused goods; querying a preset inventory list to acquire goods shelf information to which each of the secondary-classified warehoused goods belongs, and incorporating the acquired goods shelf information.  
However, Official Notice is taken that it is old and well known in the art, to classify inventory or orders based on certain similarity, priority or demand, in order to “help enterprises, retailers, reserve organizations and the like perform classified responses according to specific categories”.  One might consider certain inventories special based on priority or demand.  Furthermore, multi-level sorting or classification is well known in the art.  For example, DONGDONG teaches an inventory early warning system with ex-warehouse data information.  “The inventory early warning system,  is used for analyzing inventory analogue simulation results and judging the styles and levels of inventory early warning; and in the inventory early warning system, the inventory early warning is classified to be normal and abnormal and classified into two levels, thereby helping enterprises, retailers, reserve organizations and the like perform classified responses according to specific categories.(see e.g. abstract)

Claim 24 recites similar limitations as claim 12 and is therefore rejected under the same art and rationale.

Response to Arguments
Applicant’s arguments with respect to the Non Final dated 2/16/21 have been considered but are moot due to the new ground of rejection.
Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627July 26, 2021